Electronically Filed
                                                          Supreme Court
                                                          SCWC-14-0000594
                                                          11-SEP-2017
                                                          09:08 AM
                          SCWC-14-0000594

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            JAY D. CADIZ,
                   Petitioner/Claimant-Appellant,

                                vs.

                             QSI, INC.,
                   Respondent/Employer-Appellee,

                                and

              FIRST INSURANCE COMPANY OF HAWAI#I, LTD.,
               Respondent/Insurance Carrier-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (SCWC-14-0000594; CAAP-14-0000594; AB 2012-099 (2-10-46361)
         AND SCWC-16-0000029; AB 2013-250; (2-11-46922))

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Claimant-Appellant Jay D. Cadiz’s
application for writ of certiorari filed on July 31, 2017, is
hereby accepted and will be scheduled for oral argument.        The
parties will be notified by the appellate clerk regarding
scheduling.
          DATED: Honolulu, Hawai#i, September 11, 2017.
                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson